Citation Nr: 1106878	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating, including on an 
extraschedular basis, for post operative status, iridectomy, left 
eye, for removal of metallic foreign body with early changes 
consistent with traumatic cataract (left eye disability), 
currently rated as noncompensably disabling on a schedular basis, 
and rated as 10 percent disabling on an extraschedular basis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to July 1972 
and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In August 2008, the Board denied a compensable rating for the 
Veteran's left eye disability.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Secretary of VA filed a Unilateral Motion 
for Remand (Secretary's Motion), which the Court granted in a 
March 2009 Order.  As will be further discussed herein, the 
Secretary's Motion moved for the Court to vacate and remand the 
August 2008 Board decision.

When this matter was before the Board in September 2009, it was 
remanded for further development

In a March 2010 rating decision, the RO increased the evaluation 
of the Veteran's left eye disability to 10 percent, effective 
February 27, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to a higher rating for 
his left eye disability.  As will be discussed below, the 
disability is currently assigned a noncompensable rating under 38 
C.F.R. § 4.84a, Diagnostic Code 6027-6079, and a 10 percent 
rating on an extraschedular basis.

In the September 2009 remand, the Board noted that the Court had 
vacated the Board's August 2008 decision on the basis that the 
Board incorrectly applied 38 C.F.R. § 3.321, which sets forth the 
criteria for extraschedular evaluations.  In the September 2009 
remand, the Board also acknowledged the Veteran's contention that 
his true disability resulted from his left pupil being quite 
dilated, which interfered with his ability to focus the eye, was 
extremely sensitive to light, and caused reduced visual acuity in 
normal conditions outside the controlled environment of the 
examination room.  Applying the criteria set forth in Thun v. 
Peake, 22 Vet. App. 111 (2008), the Board in September 2009 
determined that the rating schedule was inadequate to evaluate 
the Veteran's disability picture and that picture had attendant 
thereto related factors such as marked interference with 
employment.  As such, the Board determined that the case had to 
be referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service (Director) to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

In compliance with the Board's remand instructions, the RO 
forwarded the Veteran's case to the Director, who in a January 
2010 memorandum acknowledged the Veteran's increasing photophobia 
and glare, permanent pupil dilation, and dark sunglasses 
requirement.  Increased watering of the eyes and a need to close 
the left eye while driving at night, to avoid glare, was also 
noted.  The Director pointed out that these issues interfered 
with the Veteran's work as a self-employed commercial truck 
driver, as well as caused a "perceived stigma regarding the 
unattractive appearance of the permanently dilated pupil."  The 
Director noted that these symptoms were not contemplated by the 
criteria set forth in the rating schedule and therefore 
entitlement to an extraschedular rating was warranted; the 
Director determined that a 10 percent rating was the appropriate 
extraschedular rating; in January 2010, the RO implemented the 
Director's determination.

Here, however, the most recent VA examination was conducted in 
March 2006, and it remains unclear the extent to which the 
Veteran's service-connected left eye disability interferes with 
his employment or results in frequent periods of hospitalization.  
As such, although the Board regrets a further delay in this case, 
the Board finds that additional development is necessary to 
adjudicate this claim.  This development must include obtaining 
employment records relating to the Veteran's work performance and 
limitations.  In addition, the Board concludes that the Veteran 
should be invited to submit medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other lay or medical evidence showing 
evidence of disability or exceptional circumstances relating to 
the disability.

Finally, in light of the Veteran's contentions and the state of 
the record, the Board finds that a VA examination is necessary to 
determine the full extent of his symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Associate any pertinent, outstanding 
records of the Veteran's treatment for left 
eye disability with the claims folder.

2.  Obtain records relating to the Veteran's 
employment, dated since February 2005.

3.  Invite the Veteran to submit medical and 
hospitalization records, medical statements, 
employer statements, job application 
rejections, and any other lay or medical 
evidence showing evidence of disability or 
exceptional circumstances relating to his 
left eye disability.

4.  Afford the Veteran an appropriate VA 
examination to determine the nature, extent 
and severity of his left eye disability.  The 
claims folder should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed.  The examiner 
should report all symptoms and manifestations 
of the Veteran's left eye disability and 
describe the appearance of his left eye.  The 
examiner must also discuss the impact of the 
Veteran's left eye disability on his ability 
to work.  In doing so the examiner must 
indicate whether the Veteran is able to drive 
at night and the impact, if any, on his 
ability to work during daylight hours.  The 
examiner should set forth a complete 
rationale for all findings and conclusions in 
a legible report.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the preceding paragraphs, 
readjudicate the Veteran's appeal.  If the 
claim remains denied, the Veteran should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

